Citation Nr: 0739343	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-25 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether the appellant's claim for waiver of recovery of 
an overpayment of her apportionment benefits was timely 
filed.

2.  Entitlement to waiver of recovery of an overpayment of 
apportionment benefits in the amount of $5,035.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
September 1975.  The appellant is his former spouse.

By decision dated in June 2003, the Committee on Waivers and 
Compromises of the Regional Office (RO) determined that the 
appellant had not filed a timely claim for waiver of recovery 
of an overpayment of the veteran's benefits that she was 
receiving due to an apportionment.  Accordingly, the claim 
for waiver was denied.  This case was previously before the 
Board in May 2007, at which time it was remanded to ensure 
due process.  As the requested action has been accomplished, 
the case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The appellant was notified in November 2002 that she had 
180 days in which to file a claim for waiver of recovery of 
the overpayment.  

2.  In December 2002, the RO informed the appellant that the 
apportionment of the veteran's benefits she was receiving on 
behalf of her minor children would be reduced, and that she 
had one year in which to appeal.

3.  The appellant filed a claim for waiver of recovery of the 
overpayment in June 2003.

4.  The VA and the appellant were each at fault in the 
creation of the overpayment.

5.  The appellant's expenses exceed her income and undue 
hardship would result from recoupment of the debt.


CONCLUSIONS OF LAW

1.  The appellant filed a timely request for waiver of 
recovery of overpayment of apportionment benefits in the 
amount of $5,035. 38 U.S.C.A. § 5302(a) (West 2002); 38 
C.F.R. § 1.963(b) (2007).

2.  Recovery of the overpayment of apportionment benefits in 
the amount of $5,035 would be against equity and good 
conscience.  38 U.S.C.A. §§ 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  This made several amendments to 
the law governing certain VA claims, to include redefining 
VA's duty to assist and notification obligations.  However, 
it does not appear that these changes are applicable to 
claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  

Analysis

	I.  Timeliness

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered: (1) 
if it is made within two years following the date of a notice 
of indebtedness issued on or before March 31, 1983, by the VA 
to the debtor, or (2) except as otherwise provided herein, if 
it is made within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by the VA to 
the debtor.  The 180 day period may be extended if the 
individual requesting waiver demonstrates to the Chairperson 
of the Committee on Waivers and Compromises that, as a result 
of an error by either the VA or the postal authorities, or 
due to other circumstances beyond the debtor's control, there 
was a delay in such individual's receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing (including forwarding).  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that 
the 180 day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness. 38 
C.F.R. § 1.963(b).  See also 38 U.S.C.A. § 5302(a).

By letter dated in October 2002, the St. Petersburg, Florida 
RO advised the appellant that, although she had been informed 
in a December 1999 letter that her benefits were being 
reduced, effective February 2000, the reduction was not 
effectuated.  The October 2002 letter notified the appellant 
that her apportioned benefits were retroactively reduced, 
effective February 2000, and that she had been overpaid.  The 
letter also indicated that she would be told how much she had 
been overpaid and how she could repay the debt.  The 
appellant was also informed that if she disagreed with this 
decision, she had one year in which to appeal. 

In a November 2002 letter, the appellant was informed that 
the amount of the overpayment was $5,035, and that she had 
the right to request a waiver.  On the back side of this 
letter, the appellant was notified that she had to initiate 
an appeal within 180 days of the date of the letter.  
(Although only the front of the letter is included in the 
claims folder, in a statement received in June 2003, the 
appellant acknowledged that she received the November 2002 
letter.)  This letter was sent by the St. Paul, Minnesota RO.  

The appellant claim for waiver of recovery of the overpayment 
was received on June 5, 2003.

Although it is true that the appellant's application for 
waiver of recovery of the overpayment was not received within 
180, the Board finds that there are extenuating circumstances 
that excuse the delay.  In this regard, the Board observes 
that the appellant was receiving instructions from two RO's.  
As noted above, she received a letter in November 2002 that 
informed her of the exact amount of the overpayment.  This 
letter noted that she had only 180 days to request a waiver.  
However, the October 2002 letter, which advised the appellant 
of a retroactive reduction of her apportioned benefits, also 
stated that she had been overpaid.  Since this letter noted 
that the appellant had one year in which to appeal, the 
appellant's confusion as to how much time she had to appeal 
is understandable.  Accordingly, the Board concludes that the 
appellant filed a timely request for waiver. The benefit of 
the doubt is resolved in the appellant's favor.  38 U.S.C.A. 
§ 5107.

	II.  Waiver 

The law precludes waiver of recovery of an overpayment or 
waiver of collection 
of any indebtedness where any one of the following elements 
is found to exist: 
(1) fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. 
§ 5302.  

The appellant was in receipt of an apportionment of the 
veteran's benefits.  Following the receipt of information 
that revealed that the veteran had been making child support 
payments, the RO advised the appellant in a December 1999 
letter that the apportionment she received on behalf of her 
minor children would be reduced, effective February 2000.  
The overpayment resulted from the fact that the RO did not 
implement this reduction until 2002.  In view of the fact 
that it was the failure of the RO to reduce the appellant's 
award, the overpayment is not due to fraud, misrepresentation 
or bad faith on the part of the appellant.  

Accordingly, the question before the Board is whether the 
evidence establishes that recovery of the indebtedness would 
be against equity and good conscience, in which case recovery 
of that overpayment may be waived.  38 U.S.C.A. § 5302; 38 
C.F.R. §§ 1.963, 1.965.  The following is pertinent to this 
matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor 
contribute to creation of the debt.

2.  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive 
debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits 
or recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must and 
has considered all of these specifically enumerated elements.  
However, the Board finds that the issues of fault, unjust 
enrichment, undue hardship, and whether there would be a 
defeat of the purpose of an existing benefit to the claimant 
are more significant to the case before the Board.

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt" (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the claimant had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.

Initially, the Board acknowledges that the appellant was sent 
information that informed her that the apportionment she 
received on behalf of her children would be reduced.  The 
fact remains, however, that the RO failed to effectuate the 
reduction in a timely manner.  Clearly, while the appellant 
bears some responsibility for the creation of the overpayment 
in accepting benefits in an amount greater than she had been 
told she should have received, the VA must also accept some 
fault in the overpayment's creation.  

The appellant submitted a financial status report in May 
2003.  This disclosed that her monthly income was $1651, and 
her monthly expenses were approximately $1941.  The Board 
notes that she reported that she was past due on two loans.  
This establishes that recovery of the indebtedness would 
result in undue hardship.  Under the circumstances of this 
case, the Board concludes that the preponderance of the 
evidence supports the appellant's claim for waiver of 
recovery of the overpayment.  The Board finds that it would 
be against equity and good conscience to compel recovery of 
the debt. Again, the benefit of the doubt is resolved in the 
appellant's favor.  38 U.S.C.A. § 5107.



ORDER

Since the appellant's claim for waiver of recovery of the 
overpayment was timely filed, the appeal is granted.

Waiver of recovery of an overpayment of apportionment 
benefits in the amount of $5,035 is granted.




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


